Appeal from order denying the petitioner’s application for an order declaring valid and legally effective the nominating petition of Thomas Nunley as a candidate of the American Labor party for the office of councilman of the city of New York, borough of Richmond, and directing and requiring the board of elections of the city of New York to place and print the name of said Thomas Nunley and alongside thereof the party name “ American Labor Party ” upon the official couneilmanie ballots, and for other relief. The total number of signers of the petition is 2,611. It is conceded that 434 thereof have been properly rejected by the board of elections, leaving a balance of 2,177. If, therefore, more than 177 of the latter number are eliminated, then there would be less than the required 2,000, and the order will have to be affirmed. This court holds that 176 signatures are invalid because they contain initials of the given name instead of the full name of the signer, as required by section 135 *747of the Election Law; two signatures of the signers are without date; nine have erroneous dates; and nine are, in effect, not acknowledged because the date of acknowledgment is prior to the date of the signature of the signer, making a total of 196 invalid signatures. It is unnecessary to consider other alleged defects. The order appealed from is affirmed, without costs. Leave to appeal to the Court of Appeals is hereby granted to the appellant. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.